Exhibit 10.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”), is made as of this 14 th day of March 2014, by and among: AOAExcel, Inc., a Delaware corporation, with offices at 243 North Lindbergh Boulevard, St. Louis, MO 63141 (“ Seller ”); a n d OccuLogix LLC, a Delaware limited liability company, a wholly-owned subsidiary of TearLab Corporation, with offices at 9980 Huennekens Street, Suite 100, San Diego, CA 92122 (“ Buyer ”), and TearLab Corporation, a Delaware corporation, with offices at 9980 Huennekens Street, Suite 100, San Diego, CA 92122 (“ Parent ”). W I T N E S S E T H: WHEREAS, Seller owns certain assets and has certain contractual and business relationships which it currently uses in connection with its OcuHub business consisting of developing and attempting to commercialize the OcuHub technology platform designed to connect and coordinate collaboration and clinical integration within the eye care market (the “ Business ”); WHEREAS, Seller desires to sell, and Buyer desires to purchase certain assets of Seller utilized solely in the Business, and to assume certain specified Business liabilities of Seller, as of the Closing Date (as defined herein) for the consideration and upon the terms and conditions set forth in this Agreement; WHEREAS, in connection with the transactions contemplated by this Agreement, Buyer, Seller and Parent shall enter into a Marketing Agreement (as defined herein) pursuant to which Seller will provide certain marketing support for Buyer with respect to the Business. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements herein contained for good and valuable consideration, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS Purchased Assets . Subject to the terms and conditions hereof, at the Closing (as defined herein), Seller shall assign, convey, sell, and/or transfer to Buyer, and Buyer shall purchase or be assigned all of Seller’s rights in and to the following described assets currently used in connection with the Business (collectively, the “ Purchased Assets ”): (a)the following Business services, as currently in existence and which are in different stages of development (collectively, the “ OcuHub Services ”): (i) the “ OcuHub Platform ” which is a web-based Platform as a Service (“ PaaS ”); (ii) the “ OcuHub Direct ” application or functionality; and (iii) the cloud based “ OcuHub Image ” application or functionality; (b)all of Seller’s tangible and intangible work product associated solely with the design and development of the OcuHub Services, including, without limitation, operating instructions and maintenance manuals, marketing materials, and other tangible or intangible materials that are used in or held for use solely in connection with OcuHub Services; (c)three (3) Dell MiiM Servers (together with any installed software, to the extent assignable), and certain Polycom digital phones, model Soundpoint IP335; (d)all of Seller’s trade names, trademarks, trade dress, copyrights and other intellectual property used solely in the Business, to the extent assignable, including without limitation, the Application of Intent to Use the Service Mark “OcuHub” (US Serial Number 85972258), and to the extent assignable, the domain names Ocuhubportal.com, Ocuhubportal.net, Ocuhubportal.org, Ocuhubhealth.com, Ocuhubhealth.net, and Ocuhubhealth.org; and (e)all written agreements, contracts, commitments, undertakings, licenses or arrangements relating solely to the Business and identified on Schedule 1.1(e) attached hereto, to the extent assignable (the “ Assigned Contracts ”). Assets Excluded from Purchase . Other than the Purchased Assets, no other asset of Seller shall be transferred and sold to Buyer pursuant to this Agreement, including, without limitation, all rights that accrue or will accrue to Seller under this Agreement. ARTICLE II CONSIDERATION Consideration . (a) Closing Cash Consideration . Buyer agrees to pay Seller cash in the amount of One Million Four Hundred Thousand Dollars ($1,400,000) at Closing (the “ Initial Consideration ”). (b) Additional Consideration . As additional consideration for the Purchased Assets, Buyer and Parent covenant and agree that for a period of ten (10) years following the date on which OcuHub Services are first offered to members of the American Optometric Association (“
